COURT       OF    CRIMINAL             APPEALS
Att:      Abel Acosta                                                       May    3,    2016
P.O.       Box    12308
Austin,          Texas 78711



Re:          COURT          OF    APPEALS          NUMBER:    01-09-009558-CR
             TRIAL          COURT       CASE       NUMBER:    1176954



Dear      Mr.     Acosta/


     This        is     a        request           for a quote for the cost of a copy of the
Petition              For        Discretionary Review that was filed with the First
Court        Of       Appeals on June 30/                    2011/   then forwarded to this court
on        September              30/    2011.       The Petition was ruled untimely February
4/    2012.

     If     the        cost        for the PDR is to costly please send a quote for
just        the       page         it        was     signed and dated.           The petiticno was due on
June        10/        2011/           and     it was placed in the mail box on or before
the due date/                therefore was was filed timely.
     Thank you for your effective assistance                                in this matter.




                                                                            TJJL^C-
                                                                                         •*           i
                                                                     ANDREW GARCIA #1607291
                                                                     Michael Unit
                                                                     2664   FM    2054
                                                                     Tennessee Colony/          TX.   75886




                                                                     RECEIVED IN
                                                         COURT OF CRIMINAL APPEALS



                                                                     MAY 10 2G16
I.L.A.




                                                                Abel Acosta, Clerk